DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 5/19/2020 and 11/24/2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to because:
Figure 19 is viewed in cross section in the radial direction. However, it is not precisely clear which direction the cross section is being viewed in, with respect to the disc. Specifically, looking at figure 19, it is not precisely clear if the left most edge is an outer diameter of the disc while the right most edge is an inner diameter of the disc or if this section view is along a constant diameter of the disc. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claims 4, 5 and 7-9 create combinations of features which are not illustrated in the figures. For example, independent claim 1 requires an inclined centerline of each hole. This has support in the disc described in figure 19. However, when dependent claim 4 includes limitations directed towards the holes of the disc are distributed over first and second regions of the disc and the porosity of the second region is higher than the porosity of the first region, figure 19 does not provide support for this combination. Additionally, figure 19 does not illustrate wherein each hole is elongated and defines a longitudinal axis, wherein the longitudinal axis of each hole is inclined relative to the radial direction, wherein the longitudinal axis is curved, wherein each hole has a tapered portion. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4. The disclosure is objected to because of the following informalities:
Throughout the disclosure, the terms “centre” and “centerline” should read “center” and “centerline”
Appropriate correction is required.
Claim Objections
5. Claims 1-3, 5, 6 and 14 are objected to because of the following informalities: 
Claim 1, lines 8-9, “when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline” should read “when viewed along [[the]] a radial direction of the disc, [[the]] a path of each hole through [[the]] a thickness of the disc defines a [[centerline]] centerline”
Claim 1, second line from bottom, “the point at which the centreline” should read “[[the]] a point at which the [[centreline]] centerline”
Claims 1-3 and 14, “centreline” should read “[[centreline]] centerline”
Claim 2, “with the plane of the disc” should read “with [[the]] a plane of the disc”
Claim 3, the claim language recites “wherein the centreline defines an angle”. However, claim 2 introduces “an angle”. Claim 3 should be rewritten to fix the antecedent basis issue and clarify that the angle of claim 3 is the same angle recited in claim 2. 
Claim 5, “which runs within the plane” should read “which runs within [[the]] a plane”
Claim 6, “extends across substantially the entire radial extent” should read “extends across substantially [[the]] an entire radial extent”
Claim 14, line 9, “when viewed along the radial direction of the disc, the path of each hole through the thickness” should read “when viewed along [[the]] a radial direction of the disc, [[the]] a path of each hole through [[the]] a thickness”
Claim 14, second line from bottom, “the point at which the centreline” should read “[[the]] a point at which the centreline”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the combination of features created in dependent claims 4, 5 and 7-9 is not disclosed in the specification. For example, independent claim 1 requires an inclined centerline of each hole. This has support in the disc described in figure 19. However, when dependent claim 4 includes limitations directed towards the holes of the disc are distributed over first and second regions of the disc, figure 19 does not provide support for this combination. Claim 6 is rejected for depending upon a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the claim language states “when viewed along the radial direction of the disc”. However, it is not precisely clear what orientation is meant by “along the radial direction of the disc”. When viewing figure 19, it is not precisely clear if the left most edge is an outer diameter of the disc while the right most edge is an inner diameter of the disc or if this section view is along a constant diameter of the disc. Because of this, it is not clear what is meant by “along the radial direction of the disc”, which leads to the claim being indefinite. 
Claims 2-13 and 15 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08.
Regarding claim 1, Sharpe teaches a dirt separator for a vacuum cleaner (fig. 6 and paragraph 0053), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below) and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate in a predetermined direction about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below), and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh 27” teaches the barrier has holes through which the cleansed fluid passes).

    PNG
    media_image2.png
    462
    1020
    media_image2.png
    Greyscale

Sharpe’s embodiment of figure 6 may not teach a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis.
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate in a predetermined direction about a rotational axis [0049].

    PNG
    media_image3.png
    494
    750
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
Sharpe, as modified, may not explicitly teach wherein: 
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc; and 
the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc.  
However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is non-perpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Regarding claim 2, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the centreline defines an angle of less than 80 degrees with the plane of the disc (Mellor, fig. 6, Mellor teaches the angle beta is 35 degrees (col. 7, line 15)).  
Regarding claim 3, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 2. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the centreline defines an angle of less than 70 degrees with the plane of the disc (Mellor, fig. 6, Mellor teaches the angle beta is 35 degrees (col. 7, line 15)).  
Regarding claim 5, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein when viewed normal to the disc, each hole is elongate and defines a longitudinal axis which runs within the plane of the disc (see Mellor’s annotated fig. 5 below).  

    PNG
    media_image5.png
    760
    731
    media_image5.png
    Greyscale

Regarding claim 6, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 5. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein each hole extends across substantially the entire radial extent of the disc over which the holes are provided (Mellor, fig. 5).  
Regarding claim 7, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 5. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the longitudinal axis of each hole is inclined relative to the radial direction of the disc (see Mellor’s annotated fig. 5 below).  

    PNG
    media_image6.png
    647
    646
    media_image6.png
    Greyscale

Regarding claim 8, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 5. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the longitudinal axis of each hole is curved (see Mellor’s annotated fig. 5 below. The longitudinal axis is being reinterpreted as below. The annotated axis runs within the plane of the disc. The annotated axis qualifies as a longitudinal axis which runs within the plane of the disc and is curved. The current claim language does not require the axis to be a symmetric axis).  

    PNG
    media_image7.png
    506
    726
    media_image7.png
    Greyscale

Regarding claim 10, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the disc is at least 1mm thick (col. 9, line 52, Mellor teaches the disc of fig. 5 is approximately 3mm thick).  
Regarding claim 11, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the disc is less than 6mm thick (col. 9, line 52, Mellor teaches the disc of fig. 5 is approximately 3mm thick).  
Regarding claim 13, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe in view of Mellor and Mellor ’08 teaches wherein the chamber is configured such that dirt separated from the dirt-laden fluid collects at a bottom of the chamber (see Sharpe’s annotated fig. 6 below. Because it is a handheld vacuum, Sharpe’s vacuum is capable of operating in the indicated orientation. Sharpe teaches an annular space 33 in which separated particulate material can collect [0054]) and fills progressively in a direction towards a top of the chamber (See Sharpe’s annotated fig. 6 below. As the debris collects, it starts to fill progressively in a direction towards a top of the chamber), the outlet is located at or adjacent the top of the chamber (See Sharpe’s annotated fig. 6 below), and the bottom of the chamber is spaced axially from the top of the chamber (see Sharpe’s annotated fig. 6 below).  

    PNG
    media_image8.png
    830
    669
    media_image8.png
    Greyscale

Regarding claim 14, Sharpe teaches a vacuum cleaner comprising a dirt separator (fig. 6 and paragraph 0053) that comprises: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below) and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 6 below); and 

    PNG
    media_image1.png
    552
    853
    media_image1.png
    Greyscale

a perforated barrier of metal mesh 27 located at the outlet (see Sharpe’s annotated fig. 6 below), the perforated barrier being arranged to rotate in a predetermined direction about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below), and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh 27” teaches the barrier has holes through which the cleansed fluid passes).

    PNG
    media_image2.png
    462
    1020
    media_image2.png
    Greyscale

Sharpe’s embodiment of figure 6 may not teach a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis.
However, Sharpe’s embodiment of figure 4 teaches a disc located at the outlet (see Sharpe’s annotated fig. 4 below), the disc being arranged to rotate in a predetermined direction about a rotational axis [0049].

    PNG
    media_image3.png
    494
    750
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe’s embodiment of figure 6 to incorporate a disc shaped filter member teaching from Sharpe’s embodiment of figure 4 to provide a dirt separator for a vacuum, wherein a rotating filter disc is located at the chamber outlet. Specifically, it would have been obvious to modify the shape of Sharpe’s perforated barrier 27 of Sharpe’s embodiment of figure 6 from a “dome-shaped” barrier to a “disc-shaped” barrier, wherein the disc-shaped barrier is flat. Doing so would have been a simple substitution of one known shape of a rotating perforated filter member for another known shape of a rotating perforated filter member to obtain the predictable result of filtering the dirt-laden incoming fluid. 
Sharpe, as modified, may not explicitly teach wherein: 
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 
the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc.  
However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means (as taught by Sharpe) to achieve the predictable results of separating dirt and debris from the air flow.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ’08, and further in view of Conrad (US Patent 9320401).
Regarding claim 15, Sharpe in view of Mellor and Mellor ’08 teaches the claimed invention as rejected above in claim 14. Sharpe in view of Mellor and Mellor ’08 may not explicitly teach wherein the vacuum cleaner is a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, the handheld unit comprising the dirt separator, and the elongate tube extending along an axis parallel to the rotational axis.
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe in view of Mellor and Mellor ‘08 to incorporate the teachings of Conrad to provide a handheld unit attached to a cleaner head by an elongate tube. Specifically, it would have been obvious to adapt Conrad’s wand 907 (fig. 2) and surface cleaning head 908 (fig. 2) to attach to Sharpe’s hand held vacuum (fig. 6) in a similar structural manner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as a floor cleaner.
Sharpe in view of Mellor and Mellor ‘08, as modified with Conrad’s wand 907 and cleaning head 908, teaches wherein the vacuum cleaner is a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube (Sharpe, as modified, teaches a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube), the handheld unit comprising the dirt separator (Sharpe, fig. 6), and the elongate tube extending along an axis parallel to the rotational axis (Conrad fig. 2, the longitudinal axis of the wand is parallel to the inlet axis. Because Sharpe was modified to include the wand and cleaning head in a similar structural relationship as taught by Conrad, the longitudinal axis of the wand is parallel with the axis of Sharpe’s inlet duct. Sharpe’s inlet duct is coincident with the rotational axis. Therefore, the elongate tube extends along an axis parallel to the rotational axis.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ’08, and further in view of Vartiainen (US Patent 9303894).
Regarding claim 12, Sharpe in view of Mellor and Mellor ‘08 teaches the claimed invention as rejected above in claim 1. Sharpe in view of Mellor and Mellor ‘08 may not explicitly teach wherein the disc is made of plastic.  
However, Vartiainen teaches an air filter with a rotating disc 2 as the filter element, wherein the filter element 2 is made of a perforated plate 20. Additionally, Vartiainen teaches the perforated plate 20 may be made of metal, such as stainless sheet steel or aluminum sheet, or plastic, such as acryl and polycarbonate. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sharpe in view of Mellor and Mellor ’08 to incorporate the teachings of Vartiainen to provide wherein the disc is made of plastic. Doing so would have been a simple substitution of one known disc material for another known disc material in order to arrive at the predictable results of providing a material of the separating disc. Additionally, selecting the disc to be made of plastic results in a light weight disc which requires less power to rotate. 
Allowable Subject Matter
8. Claims 4 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Sharpe (US PGPUB 20030106858) in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ’08, is the closest prior art document to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the relationship of porosity between the first and second region, as particularly claimed in combination with all other elements of independent claim 1. 
Regarding claim 9, Sharpe (US PGPUB 20030106858) in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ’08, is the closest prior art document to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural detail of a tapered portion as particularly claimed in combination with all other elements of claim 1. 
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 16/637,881 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/637,881
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
Claim 1 (Currently Amended): A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
Claim 18 (Currently Amended): A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and  ny-1856322535 USC 371 App. of PCT/GB2018/052160Docket No. 42466-21590.00 
 a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis


Claims 1 and 18 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/637,878 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/637,878

(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
16. (Currently Amended) A handheld vacuum cleaner comprising a dirt separator
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
 a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 16 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/637,884 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 

Instant Application 16/638,023
Copending Application 16/637,884
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
12. (Currently Amended) A handheld vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
 a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes


Claims 1 and 12 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/637,894 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 

Instant Application 16/638,023
Copending Application 16/637,894
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
Claim 1 (Currently Amended): A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
 the chamber having an inlet through which the dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes;
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
Claim 15 (Currently Amended): A handheld vacuum cleaner comprising a [[the]] dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
the chamber having an inlet through which the dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes;


Claims 1 and 15 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/637,981 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/637,981

(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
13. (Currently Amended) A handheld vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 13 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/638,013  in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 

Instant Application 16/638,023
Copending Application 16/638,013
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
A vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 14 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/637,996 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/637,996
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
Claim 1 (Currently Amended): A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes


Claim 1 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/638,009 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/638,009
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 14 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/638,031 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 

Instant Application 16/638,023
Copending Application 16/638,031
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
15. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and  
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; 
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 15 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/638,034 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 
Instant Application 16/638,023
Copending Application 16/638,034
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
 a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber;
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes,


Claims 1 and 14 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/637,997 in view of Mellor (US Patent 4382804) and Mellor (EP 0053508), hereinafter Mellor ‘08. 

Instant Application 16/638,023
Copending Application 16/637,997
(Original) A dirt separator for a vacuum cleaner, the dirt separator comprising: 
1. (Original) A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and 
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
14. (Currently Amended) A vacuum cleaner comprising a dirt separator that comprises: 
A vacuum cleaner comprising a dirt separator that comprises:
a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and   
 a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; 
a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,


Claims 1 and 14 of the copending application lacks wherein: when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc, and  ny-1857660535 USC 371 App. of PCT/GB2018/052161Docket No. 42466-21591.00 the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc. However, Mellor teaches a fluid/particle separator unit and method for separating particles form a flowing fluid (figs. 4-6) wherein:
when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centreline, the centreline being inclined such that it is non- perpendicular to the disc (see Mellor’s annotated fig. 6 below. Mellor teaches the centerline is inclined such that it is nonperpendicular to the disc. As best understood by the examiner, in light of the above 35 SUC 112(b) rejection, Mellor teaches the claim limitation); and 

    PNG
    media_image4.png
    345
    715
    media_image4.png
    Greyscale

the centreline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centreline intersects the downstream face of the disc (Mellor may not explicitly teach a direction of rotation of the disc, with respect to figure 6. However, Mellor ’08 teaches an improved fluid/particle separator apparatus, wherein the embodiment of fig. 6 is substantially similar to Mellor’s fig. 6. Additionally, Mellor ‘08’s fig. 6 illustrates the direction of rotation A with respect to the figure 6. It would have been obvious to rotate Mellor’s disc of fig. 6 in a similar direction as Mellor ‘08’s direction of rotation illustrated in Mellor ‘08’s fig. 6. Doing so would have allowed the disc to function as intended and allow the slots to aid in the separation process. Mellor, as modified, teaches the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc (see above annotated fig)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the instant claims to incorporate the teachings of Mellor and Mellor ‘08 to provide a disc as the separation means, wherein when viewed along the radial direction of the disc, the path of each hole through the thickness of the disc defines a centerline, the centerline being inclined such that it is non- perpendicular to the disc; and the centerline of each hole is inclined such that it intersects the upstream face of the disc at a point which is behind, in the direction of rotation of the disc, the point at which the centerline intersects the downstream face of the disc. Specifically, it would have been obvious to incorporate Mellor’s disc. Doing so would have been a simple substitution for one known disc separating means (as taught by Mellor) for another known disc separating means to achieve the predictable results of separating dirt and debris from the air flow.
This is a provisional nonstatutory double patenting rejection.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stiles (US Patent 4173458) teaches an air cleaner with a rotating separation device
Fumihiro et al. (JP S60198125) teaches a vacuum cleaner with a rotating separation device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723       

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723